 

Exhibit 10.2

 

Burlington Stores, Inc.

2013 Omnibus Incentive Plan

 

Burlington Stores, Inc.

Non-Qualified Stock Option Agreement

 

This agreement evidences a stock option granted by Burlington Stores, Inc.
(formerly Burlington Holdings, Inc.), a Delaware corporation (the “Company”), to
the undersigned (the “Employee”), pursuant to, and subject to the terms of the
Burlington Stores, Inc. 2013 Omnibus Incentive Plan (the “Plan”), which is
incorporated herein by reference and of which the Employee hereby acknowledges
receipt.  For the purpose of this Agreement, the “Grant Date” shall mean
_____________.  Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan.

 

1.Grant of Option.  This agreement evidences the grant by the Company on the
Grant Date to the Employee of an option to purchase (the “Option”), in whole or
in part, on the terms provided herein and in the Plan, the following shares of
Common Stock of the Company (the “Shares”) as set forth below.

_________ shares of Common Stock (the “Options”), subject to adjustment as
provided in the Plan.

Exercise Price: [$____]

The Option evidenced by this agreement is not intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code (the
“Code”).

2.Vesting and Exercisability.

 

(a)

Vesting of Options. Except as otherwise specifically provided herein, the
Options shall vest according to the following schedule:

 

(i)

25% on the first anniversary of the Grant Date;

 

(ii)

25% on the second anniversary of the Grant Date;

 

(iii)

25% on the third anniversary of the Grant Date; and

 

(iv)

25% on the fourth anniversary of the Grant Date.

All Options shall become exercisable in the event the Employee is terminated by
the Company or a Subsidiary without Cause within the one year period immediately
following a Change in Control.

 

(b)

Exercisability of Option.  Subject to the terms of the Plan, Options may be
exercised in whole or in part at any time following such time as such Option
vests.  The latest date on which an Option may be exercised (the “Final Exercise
Date”) is the date which is the tenth anniversary of the Grant Date, subject to



 

 

 



 

--------------------------------------------------------------------------------

 

 

earlier termination in accordance with the terms and provisions of the Plan and
this Agreement.

3.Exercise of Option. Each election to exercise this Option shall be subject to
the terms and conditions of the Plan and shall be in writing, signed by the
Employee or by his or her executor or administrator or by the person or persons
to whom this Option is transferred by will or the applicable laws of descent and
distribution (the “Legal Representative”), and made pursuant to and in
accordance with the terms and conditions set forth in the Plan.

4.Cessation of Employment.  Unless the Committee determines otherwise, the
following will apply if the Employee’s employment with the Company and its
Subsidiaries ceases:

 

(a)

Options that have not vested will terminate immediately; and

 

(b)

The vested Options will remain exercisable for the shorter of (i) a period of 60
days from the date such Employee’s employment ceases, (ii) 365 days from the
date such Employee’s employment ceases in the case of cessation of employment as
a result of Employee’s death or Disability or (iii) the period ending on the
Final Exercise Date, and will thereupon terminate.

 

(c)

Notwithstanding the foregoing, all Options will terminate immediately if the
Employee’s employment is terminated for Cause or the Employee breaches any
non-competition obligation he or she has to the Company under any agreement.

5.Legends, Retention of Shares, etc.  Shares of Common Stock issued upon
exercise of the Option shall bear such legends as may be determined by the
Committee prior to issuance.  Unvested Shares purchased by the Employee upon an
exercise of the Option may be retained by the Company until such Shares
vest.  An Employee shall have no shareholder rights, including the right to vote
or receive dividends, until such Shares are issued.

6.Transfer of Option. This Option is not transferable by the Employee other than
by the laws of descent and distribution.

7.Effect on Employment.  Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option shall give the Employee any right to be
retained in the employ of the Company or its Subsidiaries, affect the right of
the Company or its Subsidiaries to discharge or discipline the Employee at any
time or affect any right of Employee to terminate his employment at any time.

8.Certain Important Tax Matters.  The Employee expressly acknowledges that the
Employee’s rights hereunder, including the right to be issued Shares upon
exercise of Options, are subject to the Employee promptly paying to the Company
in cash (or by such other means as may be acceptable to the Committee in its
discretion) all taxes required to be withheld.  The Employee also authorizes the
Company or its Subsidiaries to withhold such amount from any amounts otherwise
owed to the Employee.



 

 

2



 

--------------------------------------------------------------------------------

 

9.Provisions of the Plan.  This Option is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  A copy of
the Plan as in effect on the date of the grant of this Option has been furnished
to the Employee.  By exercising all or any part of this Option, the Employee
agrees to be bound by the terms of the Plan and this Option.  In the event of
any conflict between the terms of this Option and the Plan, the terms of this
Option shall control.

10.Non-Compete, Non-Solicitation; Confidentiality.

 

(a)

In further consideration of the Award granted to Employee hereunder, Employee
acknowledges and agrees that during the course of Employee’s employment with the
Company and its Subsidiaries Employee shall become familiar, and during
Employee’s employment with the predecessors of the Company and its Subsidiaries,
Employee has become familiar, with the Company’s trade secrets and with other
confidential information and that Employee’s services have been and shall be of
special, unique and extraordinary value to the Company and its Subsidiaries, and
therefore, Employee agrees that, during his or her employment with the Company
and, if the Employee terminates his or her employment with the Company for any
reason, for a period of one year thereafter (the “Non-Compete Period”), Employee
shall not directly or indirectly (whether as an owner, partner, shareholder,
agent, officer, director, employee, independent contractor, consultant or
otherwise) own any interest in, operate, invest in, manage, control, participate
in, consult with, render services for (alone or in association with any person
or entity), in any manner engage in any business activity on behalf of a
Competing Business within any geographical area in which the Company or its
Subsidiaries currently operates or plans to operate.  Nothing herein shall
prohibit Employee from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Employee has no active participation in the business of such
corporation.  For purposes of this paragraph, “Competing Business” means each of
the following entities, together with their respective subsidiaries and
affiliates: TJ Maxx, Marshall’s, Ross Stores, Steinmart, Century 21, Forman
Mills and Schottenstein Stores.

 

(b)

During the Non-Compete Period, Employee shall not, directly or indirectly, and
shall ensure that any person or entity controlled by Employee does not,
(i) induce or attempt to induce any employee of the Company or any Subsidiary to
leave the employ of the Company or such Subsidiary, or in any way interfere with
the relationship between the Company or any Subsidiary and any employee thereof,
(ii) hire, directly or through another person, any person (whether or not
solicited) who was an Employee of the Company or any Subsidiary at any time
within the one year period before Employee’s termination from employment,
(iii) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business with the Company or such Subsidiary, assist any Competing
Business or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
Subsidiary (Employee understands that any person or entity that Employee
contacted during the one year period prior to



 

 

3



 

--------------------------------------------------------------------------------

 

 

the date of Employee’s termination of employment for the purpose of soliciting
sales from such person or entity shall be regarded as a “potential customer” of
the Company and its Subsidiaries as to whom the Company has a protectible
proprietary interest) or (iv) make or solicit or encourage others to make or
solicit directly or indirectly any defamatory statement or communication about
the Company or any of its Subsidiaries or any of their respective businesses,
products, services or activities (it being understood that such restriction
shall not prohibit truthful testimony compelled by valid legal process).

 

(c)

Employee acknowledges and agrees that the information, observations and data
(including trade secrets) obtained by Employee while employed by the Company and
its Subsidiaries concerning the business or affairs of the Company and its
Subsidiaries are the confidential information (“Confidential Information”), and
the property, of the Company and/or its Subsidiaries.  Without limiting the
foregoing, the term “Confidential Information” shall be interpreted as broadly
as possible to include all observations, data and other information of any sort
that are (i) related to any past, current or potential business of the Company
or any of its Subsidiaries or any of their respective predecessors, and any
other business related to any of the foregoing, and (ii) not generally known to
and available for use by those within the line of business or industry of the
Company or by the public (except to the extent such information has become
generally known to and available for use by the public as a direct or indirect
result of Employee’s acts or omissions) including all (A) work product; (B)
information concerning development, acquisition or investment opportunities in
or reasonably related to the business or industry of the Company or any of its
Subsidiaries of which Employee is aware or becomes aware during the term of his
employment; (C) information identifying or otherwise concerning any current,
former or prospective suppliers, distributors, contractors, agents or customers
of the Company or any of its Subsidiaries; (D) development, transition,
integration and transformation plans, methodologies, processes and methods of
doing business; (E) strategic, marketing, promotional and financial information
(including all financial statements), business and expansion plans, including
plans and information regarding planned, projected and/or potential sales,
pricing, discount and cost information; (F) information identifying or otherwise
concerning employees, independent contractors and consultants; (G) information
on new and existing programs and services, prices, terms, and related
information; (H) the terms of this Agreement; (I) all information marked, or
otherwise designated, as confidential by the Company or any of its Subsidiaries
or which Employee should reasonably know is confidential or proprietary
information of the Company or any of its Subsidiaries; (J) all information or
materials similar or related to any of the foregoing, in whatever form or
medium, whether now existing or arising hereafter (and regardless of whether
merely stored in the mind of Employee or employees or consultants of the Company
or any of its Subsidiaries, or embodied in a tangible form or medium); and (K)
all tangible embodiments of any of the foregoing.



 

 

4



 

--------------------------------------------------------------------------------

 

 

(d)

Therefore, Employee agrees that, except as required by law or court order,
including, without limitation, depositions, interrogatories, court testimony,
and the like (and in such case provided that Employee must give the Company
and/or its Subsidiaries, as applicable, prompt written notice of any such legal
requirement, disclose no more information than is so required and seek, at the
Company’s sole cost and expense, confidential treatment where available and
cooperate fully with all efforts by the Company and/or its Subsidiaries to
obtain a protective order or similar confidentiality treatment for such
information), Employee shall not disclose to any unauthorized person or entity
or use for Employee’s own purposes any Confidential Information without the
prior written consent of the Board, unless and to the extent that the
Confidential Information becomes generally known to and available for use by the
public other than as a direct or indirect result of Employee’s acts or
omissions.  Employee shall deliver to the Company at the termination of
Employee’s employment, or at any other time the Company may request, all
memoranda, notes, plans, records, reports, computer tapes, printouts and
software and other documents and data (and copies thereof) embodying or relating
to the Confidential Information (including any work product) or the business of
the Company and its Subsidiaries which Employee may then possess or have under
Employee’s control and if, at any time thereafter, any such materials are
brought to Employee’s attention or Employee discovers them in his possession or
control, Employee shall deliver such materials to the Company immediately upon
such notice or discovery.

11.Enforcement.

 

(a)

Employee acknowledges and agrees that the Company entered into this Agreement in
reliance on the provisions of Section 10 and the enforcement of this Agreement
is necessary to ensure the preservation, protection and continuity of the
business of the Company and its Subsidiaries and other Confidential Information
and goodwill of the Company and its Subsidiaries to the extent and for the
periods of time expressly agreed to herein.  Employee acknowledges and agrees
that he has carefully read this Agreement and has given careful consideration to
the restraints imposed upon Employee by this Agreement, and is in full accord as
to their necessity for the reasonable and proper protection of confidential and
proprietary information of the Company and its Subsidiaries now existing or to
be developed in the future.  Employee expressly acknowledges and agrees that
each and every restraint imposed by this Agreement is reasonable with respect to
subject matter, time period and geographical area.

 

(b)

Notwithstanding any provision to the contrary herein, the Company or its
Subsidiaries may pursue, at its discretion, enforcement of Section 10 in any
court of competent jurisdiction (each, a “Court”).

 

(c)

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but



 

 

5



 

--------------------------------------------------------------------------------

 

 

this Agreement shall be reformed, construed and enforced in such jurisdiction as
if such invalid, illegal or unenforceable provision had never been contained
herein.  More specifically, if any Court determines that any of the covenants
set forth in Section 10 are overbroad or unreasonable under applicable law in
duration, geographical area or scope, the parties to this Agreement specifically
agree and authorize such Court to rewrite this Agreement to reflect the maximum
duration, geographical area and/or scope permitted under applicable law.

 

(d)

Because Employee’s services are unique and because Employee has intimate
knowledge of and access to confidential information and work product, the
parties hereto agree that money damages would not be an adequate remedy for any
breach of Section 10, and any breach of the terms of Section 10 would result in
irreparable injury and damage to the Company and its Subsidiaries for which the
Company and its Subsidiaries would have no adequate remedy at law.  Therefore,
in the event of a breach or threatened breach of Section 10, the Company or its
successors or assigns, in addition to any other rights and remedies existing in
their favor at law or in equity, shall be entitled to specific performance
and/or immediate injunctive or other equitable relief from a Court in order to
enforce, or prevent any violations of, the provisions hereof (without posting a
bond or other security), without having to prove damages.  The terms of this
Section 11 shall not prevent the Company or any of its Subsidiaries from
pursuing any other available remedies for any breach or threatened breach of
this Agreement, including the recovery of damages from Employee.

 

(e)

18 U.S.C. § 1833(b) states: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that—(A) is made—(i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.” Accordingly, the Employee has
the right to disclose in confidence trade secrets to Federal, State, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law. The Employee also has the right to
disclose trade secrets in a document filed in a lawsuit or other proceeding, but
only if the filing is made under seal and protected from public disclosure.
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b).

12.General.  For purposes of this Option and any determinations to be made by
the Committee hereunder, the determinations by the Committee shall be binding
upon the Employee and any transferee.

13.Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.



 

 

6



 

--------------------------------------------------------------------------------

 

14.Entire Agreement; Amendment.  This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter.  The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan.  This Agreement may also be modified or amended by a
writing signed by both the Company and the Employee.  The Company shall give
written notice to the Employee of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

15.Compliance with Laws.  The issuance of the Option (and the Shares upon
exercise of the Option) pursuant to this Agreement shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto.  The Company shall not be obligated to issue the
Option or any of the Option Shares pursuant to this Agreement if any such
issuance would violate any such requirements.

16.Section 409A.  Notwithstanding anything herein or in the Plan to the
contrary, the Option is intended to be exempt from the applicable requirements
of Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent.

17.Severability.  The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

 

In Witness Whereof, the undersigned Company and Employee each have executed this
Non-Qualified Stock Option Agreement as of the date indicated below.

 

The Company:

BURLINGTON STORES, INC.

 

 

By: ____________________________

Name:

Title:

Date:

 

The Employee:

________________________________

Name:

Date:



 

 

7



 